     Case: 1:19-cv-07132 Document #: 45 Filed: 09/09/20 Page 1 of 1 PageID #:182

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Willie Luckett
                                 Plaintiff,
v.                                                    Case No.: 1:19−cv−07132
                                                      Honorable Mary M. Rowland
City of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 10, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: Telephonic status
hearing held. Parties appeared telephonically. Parties report on discovery. Fact discovery
is extended to 1/29/21. On or before 10/30/20, parties shall file a status report indicating
whether both parties agree to proceed with a settlement conference with the magistrate
judge. Plaintiff shall make a settlement demand prior to that date. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
